469 F.2d 680
UNITED STATES of America, Appellee,v.James Lee STOCKWELL, Appellant.
No. 72-2130.
United States Court of Appeals,Ninth Circuit.
Nov. 22, 1972.

Anthony Murray (argued), of Hitt, Murray & Caffray, Long Beach, Cal., for appellant.
Vincent J. Marella, Asst. U. S. Atty.  (argued), Eric A. Nobles, Lawrence J. Campbell, Arnold G. Regardie, Asst. U. S. Attys., William D. Keller, U. S. Atty., Los Angeles, Cal., for appellee.
Before HUFSTEDLER and GOODWIN, Circuit Judges, and SKOPIL,* District Judge.
PER CURIAM:


1
James Lee Stockwell appeals his conviction under 18 U.S.C. Secs. 1341 and 1342 of 20 counts of mail fraud involving credit cards.


2
The assignments of error challenge an out-of-court identification, the receipt of evidence of incriminating statements by Stockwell, and the sufficiency of the evidence to sustain the convictions.


3
The challenged identification was made, initially from photographs, by a Texaco service station operator who said he could hardly forget a man who "drove up in a candy-apple-red Eldorado" and tried to obtain $300 in cash on his oilcompany card by offering a kickback of $100 to the operator.  The witness testified that he would have remembered the man without seeing the photographs.  The government did not resort to improperly suggestive tactics in the identification procedure.


4
The assertion that the evidence was insufficient to prove the charges is frivolous, and the objection to Stockwell's out-of-court statements to government witnesses is equally without merit.


5
Affirmed.



*
 The Honorable Otto R. Skopil, Jr., United States District Judge for the District of Oregon, sitting by designation